UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6402


HAMMEL J. CLARK,

                Plaintiff - Appellant,

          v.

KATHYRN J. JACOBS,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-01555-RWT)


Submitted:   June 14, 2012                    Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hammel J. Clark, Appellant Pro Se.          Christopher   Alexander
Hinrichs,   OFFICE  OF   THE   ATTORNEY    GENERAL  OF    MARYLAND,
Pikesville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hammel    J.    Clark    appeals   the    district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                       We

have     reviewed    the    record     and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Clark v. Jacobs, No. 8:11-cv-01555-RWT (D. Md. Feb. 21,

2012).     We deny Clark’s pending motion to appoint counsel.                 We

dispense    with     oral    argument    because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2